DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Claim 1 has been amended. No claims have been newly canceled and claims 17-18 have been newly added.
 
Claims 1-6 and 8-18 are currently pending.

Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2020.

Claims 1-6, 15 and 16-18 have been examined on their merits.

.



Priority
The instant application is a national stage entry of PCT/JP2017/005946, which claims foreign priority under 35 U.S.C. 119(a)-(d) based on application JP2016-029060 filed in Japan on 02/18/2016. A certified copy of the foreign priority document is on file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 15-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein the ratio of afamin to Wnt protein is at least about 1:1”. The phrase “at least about” renders the claim indefinite because “at least” designates a minimum number and the term “about” indicates that values both slightly above and slightly below are to be included. 
Thus the combination of "at least" and "about" render the metes and bounds of the claim indefinite. It is unclear if a ratio lower than 1:1 (which would be included by the phrase “about 1:1”) is excluded or not by the claim.
Because claims 2-6, 15-16 and 18 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 15 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 2014/0328808-previously cited) in view of Stinchcomb et al (US 2008/0248551-previously cited) and Lichenstein et al (The Journal of Biological Chemistry 1994-newly cited).
The claims are drawn to a serum-free cell culture medium for culturing epithelial stem cells of epithelial cancer cells comprising a Wnt agonist including a complex of a Wnt protein and an afamin, which is a substance capable of stabilizing the Wnt protein and at least one component selected from a group, wherein the ratio of afamin to Wnt protein is at least about 1:1.
Regarding claims 1 and 17-18, Watanabe teach a cell culture medium for culturing epithelial stem cells that comprises a combination of a Wnt protein, albumin and R-spondin-1 (page 2 para 22). Human serum albumin is disclosed as a stabilizer for an active agent (page 9 para 98). The serum albumin may be any albumin contained in serum of a mammal and any albumin chemically, or biochemically synthesized albumin or commercially available albumin (page 5 para 51). Watanabe suggest wherein the cell culture medium is serum-free is an option (page 7 para 81) and thus one of ordinary skill in the art would have been motivated with a reasonable expectation of success to include serum-free culture medium in the cell culture medium of Watanabe.
Watanabe do not specifically teach using an afamin as a stabilizer for Wnt.
Stinchcomb teach that afamin may substitute for albumin in compositions and methods due to their structural and sequence similarities (page 6 para 57).
Lichenstein teach that afamin is a human serum protein and the fourth member of the albumin family of proteins (abstract, page 18149).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). One of ordinary skill in the art would have had a reasonable expectation of success because Stinchcomb indicate that afamin and albumin have structural and sequence similarities (page 6 para 57) and Watanabe teach that any serum albumin of a mammal can be used in their culture medium (page 5 para 53). The addition of afamin to a Wnt protein will automatically form a complex as described by Applicant’s specification (page 38 lines 20-25). 
With regard to the ratio of afamin to Wnt protein, Watanabe indicate that the content of the serum albumin in their culture medium is not particularly limited as long as it can be used for culturing colorectal epithelial stem cells or the like and is preferably, for example, 30% or less as the final concentration in the culture medium (page 5 para 54). Watanabe also teach that the content of the Wnt3a in the culture medium is not particularly limited as long as it can be used for culturing colorectal epithelial stem cells or the like and is preferably, for example, 3 mg/ml or less (at least 50 ng/ml) (page 5 para 56).

The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations. 
Regarding claims 2-6, 15 and 16, Watanabe teach wherein the Wnt protein is at least Wnt 3a, the R-spondin is at least R-spondin 1 (page 2 para 22), the mitogenic growth factor is EGF, the BMP inhibitor is Noggin (page 2 para 23), and A83-01 (a TGF-beta inhibitor) is a well-known option advised for cell culture media intended for colorectal epithelial stem cells (page 2 para 19) and thus one of ordinary skill in the art would have been motivated with a reasonable expectation of success to include these in the cell culture medium of Watanabe.
Regarding claim 18, Watanabe teach that the content of the Wnt3a in the culture medium is not particularly limited as long as it can be used for culturing colorectal epithelial stem cells or the like and is preferably, for example, 3 mg/ml or less (at least 50 ng/ml) (page 5 para 56).
.






Claims 1-6, 15 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (US 10,550,364-previously cited) in view of Watanabe et al (US 2014/0328808-previously cited).
The applied reference has one common assignee and one common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claims 1-6, 15 and 16-18, Takagi teaches a cell culture medium that contains a Wnt protein and afamin as a complex (column 2 lines 45-52). Takagi teach that the afamin provides a Wnt protein with a high Wnt activity (column 2 lines 30-33) and stability (column 10 lines 39-60). Purified afamin may be added to a serum-free culture medium (column 7 lines 9-12). Afamin concentration is not particularly limited and is preferably about 1 µg/mL to about 50 µg/mL (column 7 line 64 to column 8 line 2). The Wnt 3a concentration is about 20 µg/mL (at least about 50 ng/mL) (column 19 lines 31-33). The afamin and Wnt protein are coupled in a 1:1 manner (column 9 line 49-51).

Watanabe teach a cell culture medium that comprises a combination of a Wnt protein, albumin and R-spondin-1 (page 2 para 22). Watanabe teach wherein the Wnt protein is at least Wnt 3a, the R-spondin is at least R-spondin 1 (page 2 para 22), the mitogenic growth factor is EGF, the BMP inhibitor is Noggin (page 2 para 23), and A83-01 (a TGF-beta inhibitor) is a well-known option advised for cell culture media intended for colorectal epithelial stem cells (page 2 para 19). Watanabe suggest wherein the cell culture medium is serum-free is an option (page 7 para 81).
One of ordinary skill in the art would have been motivated to include additional culture components such as R-spondin-1, a mitogenic growth factor such as EGF, a BMP inhibitor such as Noggin and a TGF-beta inhibitor such as A83-01 and a serum-free culture medium along with the Wnt/afamin complex of Takagi because Watanabe advise that this combination of growth components along with a stabilized Wnt protein is useful for the culturing of colorectal epithelial stem cells. One of ordinary skill in the art would have had a reasonable expectation of success because both Takagi and Watanabe are using a stabilized complex of Wnt3a.
With regard to the concentrations of afamin to Wnt protein in the composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

Therefore the combined teachings of Takagi et al and Watanabe et al render obvious Applicant’s invention as claimed.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-6, 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/301717 (reference application) in view of Watanabe et al (US 2014/0328808-previously cited). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a culture medium that comprise a Wnt agonist in a complex with afamin, a stabilizing substance and a BMP inhibitor and TGF-beta inhibitor. The addition of growth factors, inhibitors and options of serum-free culture medium are well known in the prior art as taught by Watanabe et al as described above
With regard to the concentrations of afamin to Wnt protein in the composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are 
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
Therefore the combined teaching of the patent and Watanabe et al render obvious Applicant’s invention as claimed.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-6, 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/824839 (reference application) in view of Watanabe et al (US 2014/0328808-previously cited). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a method of using a culture medium that comprise a Wnt agonist in a complex with afamin, a stabilizing substance and a BMP inhibitor and TGF-beta inhibitor. The addition of growth 
With regard to the concentrations of afamin to Wnt protein in the composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
Therefore the combined teaching of the patent and Watanabe et al render obvious Applicant’s invention as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/824954 (reference application) in view of Watanabe et al (US 2014/0328808-previously cited). 

With regard to the concentrations of afamin to Wnt protein in the composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
Therefore the combined teaching of the patent and Watanabe et al render obvious Applicant’s invention as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Applicant argues that Watanabe teaches that albumin is a stabilizer of stem cells themselves rather than a Wnt stabilizer. Applicant asserts that a skilled person would not be motivated by Watanabe to create a cell culture containing a stabilizer for Wnt, let alone a serum-free cell culture medium comprising a Wnt protein and a Wnt stabilizer.
This is not found persuasive. Watanabe teach that the prophylactic or therapeutic agent of their invention may be prepared by any method, for example, blending colorectal epithelial stem cells or the like cultured by the culture method of their invention along with pharmaceutically acceptable common ingredients for pharmaceuticals, e.g. a carrier, an excipient, …or a stabilizer such as human serum albumin (page 9 para 98). The albumin is not specifically identified as a stabilizer of stem cells per cell, but as a stabilizer for pharmaceuticals in general. In addition, the albumin is indicated as not being limited to any particular albumin (page 5 para 53) and the content of the serum albumin in the culture medium is not particularly limited as long as it can be used for culturing colorectal epithelial stem cells or the like (page 5 para 54). The prior art does not have to be motivated to add albumin or an albumin alternative for the same reason as Applicant as long as there is a reason to add such an ingredient the combination with Wnt is deemed obvious.

This is not found persuasive. Stinchcomb do mention that standard methods exist for expressing recombinant albumin human albumin in a variety of expression systems including mammalian cell or transgenic animal systems and that those skilled in the art will recognize that other proteins can substitute for albumin as albumin is a member of a multi-gene family. Afamin is identified as part of that family due to structural and sequence similarities with serum albumin and indicated as a substitute for serum albumin that provides an essentially equivalent stabilizing function (page 6 para 57). The prior art does not have to be motivated to add albumin or an albumin alternative for the same reason as Applicant as long as there is a reason to add such an ingredient the combination with Wnt is deemed obvious.
Applicant argues that Takagi teaches the removal of the Wnt/afamin from cell culture rather than the use of these components to create a serum-free culture medium optimized for growth of specific cell types. Applicant asserts that Takagi provides no teaching with regard to epithelial cells, let alone epithelial stem cells or epithelial cancer cells.
This is not found persuasive because Takagi also indicates that alternatively afamin may be added to a serum-free culture medium as well (column 7 lines 9-12). They also teach that this complex can be used as a culture additive for the culture of various cell types (column 12 lines 10-16). With regard to the use of the culture medium 
Applicant argues that they have surprisingly discovered that the cell culture medium of the claims can be used to culture intestinal stem cells for a period of at least four months and points to paragraph 93 of their Specification as evidence. Applicant also argues that they have shown that the cell culture of the claims has an efficacy of 100% in forming organoids from epithelial cancer cells derived from colorectal cancer and points to paragraph 97 of their Specification as evidence. In addition, Applicant argues that they have shown that organoids cultured in the cell culture of the claims can survive for a long period of time after transplantation in vivo and point to paragraph 103 of their Specification as evidence. Applicant argues that Takagi does not teach that a cell culture containing a Wnt agonist including a complex of a Wnt protein and afamin and at least one agent selected from the group as claimed would be useful for culturing live cells.
This is not found persuasive. Applicant’s claims are drawn to a composition and not a method of use. Therefore evidence of surprising results from the use of the claimed composition does not necessarily render the claims nonobvious because the claimed composition is not restricted to such methods. In addition, Takagi does suggest the use of the Wnt/afamin complex as a culture additive for the culture of various cell types (column 12 lines 10-16).

This is not found persuasive. Watanabe combines Wnt and albumin in a cell culture medium, with teachings indicating that albumin is beneficial for its stabilizing properties. Stinchcomb teach that afamin is a substitute for serum albumin that provides an essentially equivalent stabilizing function (page 6 para 57).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632